Order, Supreme Court, New York County (Milton A. Tingling, J.), entered February 25, 2011, which denied plaintiffs request for a preliminary injunction, dismissed all causes of action against the United Church of Christ defendants, and dismissed all causes of action except the thirteenth, fourteenth, and fifteenth against defendants Rev. Nigel Pearce, Cynthia James Rodriguez, Alethia West, and Ivy Simons brought in plaintiffs individual capacity, unanimously affirmed, without costs. Appeals from oral rulings, same court and Justice, rendered February 24, 2011, August 10, 2011, and August 29, 2011, and a decision, same court and Justice, rendered January 19, 2011, unanimously dismissed, without costs.
The court properly denied pro se plaintiffs request for a preliminary injunction, and correctly dismissed all causes of action against the United Church of Christ defendants, and all causes of action except the thirteenth, fourteenth, and fifteenth against defendants Rev. Nigel Pearce, Cynthia James Rodriguez, Alethia West, and Ivy Simons, which it properly ruled may be maintained only in plaintiffs individual capacity.
*582Plaintiffs purported appeals from various oral rulings of the court must be dismissed. No appeal lies from the court’s rulings in open court, as the transcripts were not “so-ordered” by the court (see Sanchez de Hernandez v Bank of Nova Scotia, 76 AD3d 929, 931 [2010], lv denied 16 NY3d 705 [2011]), and a number of findings on the record were superseded by a written order from which plaintiff did not appeal. Similarly, “no appeal lies from a decision directing ‘[s]ettle order’ ” (Hutchinson v City of New York, 18 AD3d 370 [2005]). Concur — Friedman, J.P., Sweeny, DeGrasse and Román, JJ. [Prior Case History: 2011 NY Slip Op 30205(11).]